       Case: 5:19-cr-00010-JMH-MAS Doc #: 73 Filed: 02/21/19 Page: 1 of 3 - Page ID#: 250
....
                                                                                               Eastern Dist .
                                                                                                            rict ofK
                                         UNITED STATES DISTRICT COURT                                 ,: I L E Dentucky
                                        EASTERN DISTRICT OF KENTUCKY
                                              CENTRAL DIVISION
                                                 LEXINGTON                                         FEB 2 1 2019
                                                                                                    R~T LEXINGTON
                                                                                              CL ERK uiE~T R. CARR
            CRIMINAL ACTION NO. 19-10-JMH                                                             . . /STRICT COURT


            UNITED STATES OF AMERICA                                                             PLAINTIFF


            v.                             AGREED PROTECTIVE ORDER


            BENIAMIN-FILIP OLOGEANU                                                           DEFENDANT


                                                        *******

                   The Court, having been informed that the United States and the Defendant have agreed to

            a protective order regarding the handling of discovery materials to be provided by the United States

           to counsel for the Defendant; the United States and counsel for the Defendant having proposed

           terms of such an agreed order, as evidenced by the signature of counsel for the Defendant and the

           United States; and ·

                   Whereas the parties have conferred about discovery in this matter; and

                   Whereas the Defendant's counsel will be provided copies of all of the below referenced

           items in discovery;

                   IT IS HEREBY ORDERED:

                   l.     That by agreement of the parties, no discovery materials pertaining to the

          prosecution of the above-cited matter will be disseminated to anyone other than counsel for the

          Defendant, other members of the defense team (including staff for counsel and subsequently

          appointed experts and investigators), and, in compliance with Paragraph 2, any authorized law

          enforcement official at the Detention Center where the Defendant is being housed (hereinafter,

          "Detention Center") ( collectively, hereinafter, "Authorized Persons'').
     Case: 5:19-cr-00010-JMH-MAS Doc #: 73 Filed: 02/21/19 Page: 2 of 3 - Page ID#: 251
--
                  2.     That by agreement of the parties, the Defendant may h<!,Ve access to discovery

          materials only under the supervision of Authorized Persons, or in accordance with the following:

                  If the Detention Center has computers available for use by the Defendants in the Law

          Library, or if counsel for the Defendant provides a laptop that is unable to connect to the internet

          or remotely print to the Detention Center housing the Defendant, defense counsel may provide an

         electronic storage device containing the discovery materials to the Detention Center (hereinafter,

         "Electronic Storage Device").      The Defendant may then access it in conformity with this

         paragraph :

                         (A) The Defendant may access the Electronic Storage Device on the computers in

                             the Law Library or other secure room that are not connected to the internet.

                        (B) The Defendant must comply strictly with the rules of the Detention Center in

                             accessing the Electronic Storage Device and its contents, including permissible

                             viewing times, check in and out of the device, and submission to supervision.

                        (C) The Defendant must not at any time (including at the conclusion of the case)

                            remove the Electronic Storage Device from the Detention Center Law Library

                            or secure room, and must leave the Electronic Storage Device and any notes

                            taken in reviewing its contents jn the custody of Detention Center officials

                            when the Defendant is not reviewing it in accordance with these provisions.

                3. The Defendant shall not make or retain his own copy of the discovery materials, or

        personal identifying information contained therein.

                4. No discovery materials may be left unattended at any place where they can be taken or

        copied by anyone who is not an authorized person.

                5. No person may publicize or make known to anyone who is not an Authorized Person

        the content of any of 1he discovery materials, except for use in any court filing or proceeding as

        necessary to the defense of this case.
     Case: 5:19-cr-00010-JMH-MAS Doc #: 73 Filed: 02/21/19 Page: 3 of 3 - Page ID#: 252
..
                6. Upon completion of this case, including any appeal, discovery materials shall be

         returned to the prosecution upon request by the prosecution.




                M. Anderson
        Assistant United States Attorney
        260 West Vine Street
        Lexington, KY 40507-1612
        (859) 685-488S
        Kathryn.Anderson@usdoj.gov


       32    .,,Q 2J (19
       David Guam~
        Counsel for BENIAMlN-FlLIP OLOGEANU
        McBraycr, McGinnis, Leslie & Kirkland, PLLC
        201 East Main Street, Suite 900
        Lexington, Kentucky 40507
        (859) 305-9724
        dguamieri@mmlk.com




         This the
                       V\"
                    Z.1-ttay of February, 2019.
